       Case 4:21-cv-00098-RSB-CLR Document 4 Filed 04/09/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF GEORGIA
                            SAVANNAH DIVISION

JOEL B. ATTIA,                             )
                                           )
                  Plaintiff,               )
                                           )
v.                                         )                CV421-098
                                           )
MEMORIAL HEALTH,                           )
MEMORIAL HEALTH SYSTEMS,                   )
PAUL RE’ALLY,                              )
JERRY MINCHEW,                             )
THOMAS DUTTON, STEVE DOE,                  )
and DELILAH SAYRE,                         )
                                           )
                  Defendants.              )

                                      ORDER

       Plaintiff has filed an incomplete motion for leave to proceed in forma pauperis

(IFP)—providing only pages 2 and 3. Doc. 2. The form is dated more than five months

prior to the filing of this case. Id. As the information provided is inadequate and

potentially no longer reflects his current financial status, plaintiff is DIRECTED to

file a complete and current application for leave to proceed IFP within 14 days of this

Order. The Clerk of Court is DIRECTED to include with this Order a copy the

Application to Proceed in District Court Without Prepaying Fees or Costs form (AO

239) for plaintiff’s use.

       Plaintiff has also provided misleading information in his complaint. When

asked to disclose any other lawsuits pending in the federal courts, he responded in

the negative and added “not yet in Georgia.” Doc. 1 at 2. He was not directed to limit

his disclosures to this state and the Court is aware of at least three pending cases
      Case 4:21-cv-00098-RSB-CLR Document 4 Filed 04/09/21 Page 2 of 2




brought by plaintiff in the Southern District of Mississippi.1 See Attia v. Hard Rock

Casino, et al., (S.D. Miss. Oct. 26, 2020); Attia v. Martin, et al., CV1:21-090 (S.D. Miss.

Mar. 26, 2021); Attia v. Ford Motor Co., et al., CV1:21-091 (S.D. Miss. Mar. 26, 2021);

Attia v. Forest General Hospital, et al., CV 1:21cv100 (S.D. Miss. Apr. 1, 2021). Efforts

to mislead the Court will not be tolerated and will result in dismissal or sanctions.

Fed. R. Civ. P. 11 (requiring veracity in filings before the Court and providing for

sanctions for misrepresentations); Fed. R. Civ. P. 41(b) (providing dismissal as a

sanction for violation of the rule); see also Chamber v. NASCO, Inc., 501 U.S. 32, 41–

42, 55 (1991) (recognizing the inherent power of the Court to impose sanction against

a party for “attempts to deprive the Court of jurisdiction, fraud, misleading and lying

to the Court.”). Plaintiff is DIRECTED to SHOW CAUSE within 14 days of this

Order why the Complaint should not be dismissed.

       SO ORDERED, this 9th day of April, 2021.


                                           _______________________________
                                          ___
                                            __________
                                                    _ ______
                                                          _______
                                                          __   _ ____
                                                                   ________
                                           CHRISTOPHER
                                           CHRIST TOP
                                                    O HER L. RAY  Y
                                                     STATES
                                           UNITED STATE        MAGISTRATE JUDGE
                                                         T S MAGISTR
                                           SOUTHERN DISTRICT OF GEORGIA




1The Complaint is dated October 24, 2020, more than five months before filing. Doc.
1 at 5. On that date, plaintiff had at least one pending federal case. See Attia v.
Jackson, et al., CV1:20-211 (S.D. Miss. Jun. 26, 2020).
